Citation Nr: 0705996	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected residuals, prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In March 2006, the Board 
remanded the claim for additional development.  

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c).  


FINDING OF FACT

The veteran's residuals, prostate cancer, are productive of 
complaints of urination of up to every hour during the day, 
and  two to three times per night; the veteran is not shown 
to require the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
residuals, prostate cancer, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran contends that his prostate condition is more 
severe than it has been rated.  During his hearing, held in 
June 2005, he testified that he had to urinate two to three 
times per night, and about once an hour during the day.  He 
further indicated that he must monitor his liquid intake to 
avoid excessive urinary frequency.  He stated that his 
condition was basically unchanged since his July 2002 VA 
examination.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006), in December 2000, the veteran was 
diagnosed with stage 3A Gleason grade 7 adenocarcinoma of the 
prostate.  He had a benign prosthetic biopsy in October 2000, 
and a bone scan failed to show any metastases.  In January 
2001, he underwent a staging lymph node dissection followed 
by external beam radiation therapy and hormone therapy.  His 
treatment included Radon seed implants.  Lymph node biopsies 
in January 2001 were negative.  He received ongoing 
monitoring and follow-up care through 2003.  See reports from 
John Wencesloa, M.D., and Thomas Trono, M.D., dated between 
2000 and 2003.  A July 2002 VA examination report showed that 
the veteran denied dysuria, and urinary incontinence, and 
stated that he did not use incontinence pads.  He denied 
recurrent urinary tract infections, renal colic, or bladder 
stones.  The assessment was Gleason 7 adenocarcinoma of the 
prostate, status post seed implant and external beam 
radiation.  

In January 2002, the RO granted service connection for 
residuals, prostate cancer, evaluated as 100 percent 
disabling.  In August 2002, the RO notified the veteran that 
it proposed to reduce his evaluation to 20 percent.  See 38 
C.F.R. § 4.115b, Diagnostic Code 7528 [Note].  In February 
2004, the RO reduced his evaluation to 20 percent, with an 
effective date of May 1, 2004, for the 20 percent rating.  
The veteran appealed.  In June 2006, the RO increased the 
veteran's rating to 40 percent, with an effective date of May 
1, 2004 for the 40 percent rating.  Since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board initially notes that, in a letter, dated in August 
2002, the veteran was notified of the RO's intent to reduce 
his 100 percent rating for residuals of prostate cancer to 20 
percent.  In the letter, the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why his compensation 
payment should be continued at its present level.  In a 
letter, and rating decision, dated in February 2004, the RO 
informed the veteran of the decision to reduce his rating to 
20 percent, effective May 1, 2004.  Given the foregoing, the 
Board finds that the RO has complied with the procedures 
required under 38 C.F.R. § 3.105 for reducing the veteran's 
disability rating by having notified him of his rights, 
giving him an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
See 38 C.F.R. § 3.105(e); DC 7528, Note.  

The veteran's prostate condition has been evaluated under 38 
C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  A Note to DC 
7528 directs that malignant neoplasms of the genitourinary 
system be rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

The RO has evaluated the veteran's residuals of prostate 
cancer as 40 percent disabling as of May 1, 2004, based on 
voiding dysfunction.  See 38 C.F.R. § 4.115a.

The Board notes that under 38 C.F.R. § 4.115a, there is no 
provision for a rating in excess of 40 percent based on 
urinary frequency, nor is a rating in excess of 40 percent 
provided for on the basis of urinary tract infections, or 
obstructed voiding.  

With regard to the possibility of a higher rating based on 
voiding dysfunction, under 38 C.F.R. § 4.115a, a 60 percent 
evaluation is assigned when there is evidence of required use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  

The RO has evaluated the veteran's residuals of prostate 
cancer as 100 percent disabling from the date of service 
connection (i.e., May 8, 2001) to April 30, 2004.  
A 40 percent rating is in effect as of May 1, 2004; 
therefore, the time period in issue is from May 1, 2004 to 
the present.  The only medical evidence dated during this 
time is in the form of a private treatment note, dated in 
June 2005, and a VA examination report, dated in April 2006.  

The private treatment note merely shows the veteran's PSA 
(prostate-specific antigen) level was 0.2.  

The April 2006 VA examination report shows that the veteran 
reported urinary frequency of four to five times during the 
day, and nocturia about three to four times.  He also 
complained of chronic intermittent lower abdominal pain and 
discomfort.  He denied dysuria and hesitancy, as well as 
weight loss or anorexia.  He reported rare incontinence of 
urine, and the report indicates that he did not use absorbent 
materials or any appliances.  The report notes that he did 
not need catheterizations, dilatations, or drainage 
procedures, and that he was not on a specific diet.  The 
report notes that he took no medications other than 
ibuprofen.  The assessment noted adenocarcinoma of the 
prostate by history.   

The Board finds that the evidence is insufficient to show 
that the veteran's prostate disorder is productive of the 
need for an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  There is 
no objective evidence of incontinence, and the veteran has 
never required the use of any type of appliance or absorbent 
material.  In this regard, during his hearing, held in June 
2005, he indicated that he was not wearing absorbent 
materials.  There is also no evidence of renal dysfunction.  
See 38 C.F.R. § 4.115a.  Based on the foregoing, the Board 
finds that the criteria for a rating in excess of 40 percent 
have not been met, that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In September 2004, the RO sent the veteran a notice letter 
(hereinafter "VCAA notification letter") that informed him of 
the type of information and evidence necessary to support his 
claim.  The RO's letter informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

Although the VCAA letter was sent to the veteran subsequent 
to the February 2004 rating decision that is on appeal, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and in June 2005, he was afforded a hearing.  The case 
was then readjudicated by the RO.  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and was provided with notice of the 
type of evidence necessary to establish an effective date and 
a disability rating in an August 2006 letter.  See also June 
2006 rating decision; August 2006 supplemental statement of 
the case.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded a VA examination for the disability in 
issue.  The Board notes that at his June 2005 hearing, the 
veteran was notified that the record would be held open for 
60 days so that he could obtain and provide private treatment 
records to VA.  However, there is no record that he ever did 
so.  The Board concludes, therefore, that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 40 percent for residuals, prostate 
cancer, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


